DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of invention I in the reply filed on 11/30/20 is acknowledged.  The traversal is on the ground(s) that invention II was not shown to be one of the inventions defined by PCT rule 13.1 and that Paauw fails to teach all of the limitations of claim 1 This is not found persuasive because: 1) there is no requirement that an application be characterized by PCT rule 13.1 in order to be restrictable, rather it must lack unity of invention; and 2) anticipation was never proposed for claim 1, rather it was shown to be obvious over Paauw in view of Andreev.
The requirement is still deemed proper and is therefore made FINAL.

Claim 10-11 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites, “irradiating a first sample including the analyte and a first matrix with a laser to obtain a first detection spectrum and irradiating a second sample including the analyte and a second matrix with a laser to obtain a second detection spectrum.” Further, claim 8 recites, “a laser.” It is unclear whether these instances of “a laser” refer to the same laser, because the instances use the same article. As such, the claim is rejected as indefinite. The claim will be examined as best understood in light of the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0186754 A1 [Paauw] and further in view of US 2005/0261838 A1 [Andreev].

Regarding Claim 1:
Paauw teaches a matrix-assisted laser desorption ionization (MALDI) mass spectrometry method (abstract) comprising: 
performing matrix-assisted laser desorption ionization on an analyte to obtain a mass spectrum, wherein a detection spectrum which is a mass spectrum of the analyte is obtained using each of two or more different matrices (paras 39-40).
However, Paauw fails to teach removing a peak of a corresponding matrix from each detection spectrum to obtain a matrix-removed spectrum and subsequently obtaining a corrected mass spectrum of the analyte on the basis of the matrix-removed spectrum of each of the different matrices.
Andreev teaches removing a peak of a corresponding matrix from each detection spectrum to obtain a matrix-removed spectrum and subsequently obtaining a corrected mass spectrum of the analyte on the basis of the matrix-removed spectrum of each of the different matrices (para 63).
Andreev in Paauw. One would have been motivated to do so since this mitigate false identifications (Andreev para 63).

Regarding Claim 2:
The modified invention of claim 1 teaches the MALDI mass spectrometry method of claim 1, wherein, the corrected mass spectrum is calculated by merging peaks commonly present in the two or more matrix-removed spectrums (Paauw para 43- averaging overlapping spectra) and a peak present only in one matrix-removed spectrum (Paauw para 43- spectral data from different mass ranges requires that the peak is present in only one spectrum, since the other would not cover the different mass range). 

Regarding Claim 3:
The modified invention of claim 1 teaches the MALDI mass spectrometry method of claim 1, comprising 
step a) of irradiating a first sample including the analyte and a first matrix with a laser to obtain a first detection spectrum and irradiating a second sample including the analyte and a second matrix with a laser to obtain a second detection spectrum (Paauw paras 39-40, MALDI involves using a laser to irradiate a sample on a matrix); 
step b) of removing a peak of the first matrix from the first detection spectrum to obtain a first matrix-removed spectrum (Andreev para 63) and removing a peak of the second matrix from the second detection spectrum to obtain a second matrix-removed spectrum (Andreev para 63); and 
Paauw para 43, Andreev para 63). 

Regarding Claim 4:
The modified invention of claim 3 teaches the MALDI mass spectrometry method of claim 3, wherein step c) includes: 
merging a common peak as a peak commonly present in the first matrix-removed spectrum and the second matrix-removed spectrum and a complementary peak as a peak present only in one of the first matrix-removed spectrum and the second matrix-removed spectrum (Paauw para 43 speaks to combining averaged overlapping spectra, i.e. commonly present spectra, with a spectrum from a different mass range, i.e. a complementary peaks). 
Regarding Claim 9:
The modified invention of claim 3 teaches the MALDI mass spectrometry method of claim 3, wherein a m/z difference between most adjacent peaks of two matrices in the peaks of the first matrix and the peaks of the second matrix is 1 or greater (Paauw table 1 shows such matrices).




Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paauw in view of Andreev as applied to claims 3 and 1 above, and further in view of US 9,404,918 B2 [D’Aloia].

Regarding Claim 8:
The modified invention of claim 3 teaches the MALDI mass spectrometry method of claim 3, but fails to teach the method further comprising: irradiating a laser to each of a first reference sample not containing the analyte and containing the first matrix and a second reference sample not containing the analyte and containing the second matrix to obtain a mass spectrum originating from each matrix, before step a).
D’Aloia teaches performing MALDI analysis on a calibrant in a matrix prior to analysis with said matrix. 11:35-55. Implementing such a calibration technique in the above modified invention would entail analyzing calibrants with the first and second matrices prior to the analysis of step a). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the calibration technique of D’Aloia in the above modified invention since this would improve the accuracy of subsequent measurement of the analytes.

Regarding Claim 12:
The modified invention of claim 1 teaches the MALDI mass spectrometry method of claim 1, but fails to teach that the MALDI mass spectrometry uses a time-of-flight (TOF) mass spectrometer (MS), an ion trap (IT) MS, a Fourier transform ion cyclotron resonance (FT-ICR) MS, a quadrupole MS, or an orbitrap MS.
D’Aloia teaches analyzing a matrix plume with a time-of-flight (TOF) mass spectrometer (MS), an ion trap (IT) MS, a Fourier transform ion cyclotron resonance (FT-ICR) MS, a quadrupole MS, or an orbitrap MS (4:64-5:2). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use any of D’Aloia’s suggested spectrometers as the mass spectrometer of the modified invention of claim 1. One would have been motivated to do so since D’Aloia teaches that these systems can all analyze MALDI generated ions.


Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881